Citation Nr: 1739497	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-16 631A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, status post March 2005 myocardial infarction and coronary artery bypass graft.  

2.  Entitlement to a compensable evaluation prior to February 18, 2014, and in excess of 10 percent thereafter for service-connected cardiac arrhythmia with atrial fibrillation.  

3.  Entitlement to a 10 percent disability rating under 38 C.F.R. § 3.324 for multiple, noncompensable service-connected disabilities.  

4.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to October 1945 and from September 1950 to February 1953.  His first period of service included deployment for World War II, and he earned the Combat Infantryman's Badge, Purple Heart, and Silver Star for that service.  His service-connected cardiac arrhythmia with atrial fibrillation was initially diagnosed during his second period of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Montgomery, Alabama certified this case to the Board on appeal.  

During the pendency of the appeal, the RO issued a July 2014 rating decision increasing the evaluation for service-connected arrhythmia from noncompensable to 10 percent, effective February 18, 2014.  As such, the Veteran's service-connected cardiac arrhythmia is currently assigned a noncompensable evaluation prior to February 18, 2014, and a 10 percent evaluation thereafter.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.

In addition, in his August 2017 informal hearing presentation, the Veteran's representative has argued that May 2014 examiner's findings have raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT


1.  The medical evidence of record reflects coronary artery disease, status post March 2005 myocardial infarction and coronary artery bypass graft, that is related to the Veteran's service.

2.  Throughout the appellate period, the Veteran's service-connected cardiac arrhythmia with atrial fibrillation is more properly rated under Diagnostic Code 7010 for supraventricular arrhythmias, and the disability is manifested by paroxysmal atrial fibrillation with more than four episodes per year.

3.  For the entire period on appeal, the Veteran has been in receipt of a compensable rating for service-connected cardiac arrhythmia with atrial fibrillation.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, status post March 2005 myocardial infarction and coronary artery bypass graft, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).  

2.  The criteria for a 30 percent rating for cardiac arrhythmia with atrial fibrillation have been met throughout the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.104, Diagnostic Codes 7010, 7011 (2016).

3.  The criteria for a 10 percent rating based on multiple, noncompensable, service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letters to the Veteran in June 2005, June 2007, and March 2008.  All available service treatment records and post-service medical records have been obtained.  While the Veteran submitted a June 2005 VA Form 21-4142 authorizing the release of private treatment records, the RO obtained those records later that month.  The Veteran also submitted a subsequent statement from the same physician, Dr. CDC, pertaining to service connection for coronary artery disease.  As the Board is taking action favorable to the Veteran by granting service connection for coronary artery disease and awarding the maximum evaluation of 30 percent under Diagnostic Code 7010 for service-connected cardiac arrhythmia with atrial fibrillation, further development could be of no further benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  He has not since identified any further outstanding private records pertinent to the issue decided herein.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).

Service Connection for Arteriosclerotic Heart Disease

The Veteran contends that his coronary artery disease is related to his service.  In his June 2008 substantive appeal, the Veteran clearly argued for both direct and secondary service connection.  

Direct service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

First, there is a present disability as the private treatment records clearly show diagnosis for coronary artery disease.  The Veteran was admitted to the Southeast Alabama Medical Center in March 2005 for episodes of exertional chest discomfort and tightness.  At that time, a cardiac catheterization confirmed the diagnosis for coronary artery disease, and he underwent a coronary artery bypass graft within a few days.  See Holton, 557 F.3d at 1366.  

Second, the Veteran's service treatment records clearly reflect in-service diagnosis for tachycardia and ventricular arrhythmia.  In fact, the Veteran's separation from his second period of service was precipitated by Medical and Physical Evaluation Board proceedings, and these proceedings produced diagnoses for cardiac arrhythmia in January 1953 and tachycardia in February 1953.  Thus, there is in-service incurrence of cardiovascular problems.  See Holton, 557 F.3d at 1366.  

Third, the Veteran has provided a February 2014 medical opinion from Dr. CDC.  Dr. CDC considered the Veteran's current cardiovascular problems, specifically coronary artery disease with multi-vessel bypass artery surgery in March 2005, likely related to the Veteran's tine in service.  His opinion made it clear that he had reviewed the Veteran's service treatment records.  For example, in his rationale, Dr. CDC cited the Veteran's in-service symptoms of an irregular heart beat in the 1950s.  To support his conclusion, Dr. CDC highlighted that the Veteran continues to suffer from intermittent irregular heartbeats and tachy-palpitations.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning" and concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions").  The Board finds that Dr. CDC offered rationale in support of his opinion, including citation to the evidence of record.  Accordingly, this opinion is highly probative, and supplies a causal relationship between the present disability and the disease or injury incurred during service.  See Holton, 557 F.3d at 1366.  

In rendering such decision, the Board acknowledges that the Veteran attended VA examinations in June 2005, October 2005, October 2007, and May 2014.  However, the June 2005 VA examination was done for the purposes of rating the Veteran's service-connected cardiac arrhythmia with atrial fibrillation, and did not include a medical opinion.  Therefore, with regard to service connection for coronary artery disease, this examination report holds no probative value.  

The October 2005, October 2007, and May 2014 VA examiners did offer medical opinions.  As discussed above, the Veteran has argued for both direct and secondary service connection, and the October 2005 and October 2007 VA examiners only offered opinions relevant to secondary service connection.  Therefore, these opinions also hold no probative value with regard to direct service connection for coronary artery disease.  

The May 2014 VA examiner several opinions.  First, that examiner offered that the Veteran's service-connected cardiac arrhythmia with atrial fibrillation should be corrected to a diagnosis of atrial fibrillation, citing the Veteran's medical history to support his conclusion as Dr. CDC had in his opinion supporting this grant of service connection.  Second, the May 2014 examiner offered an opinion regarding the etiology of coronary artery disease.  The rationale that the May 2014 examiner offered to support this opinion regarding the etiology of coronary artery disease was speculative, citing that the Veteran "probably" had underlying coronary artery disease for a while "possibly from aging."  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient rationale.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); 38 C.F.R. § 3.10  (2016).  A medical opinion without rationale is not probative.  Miller v. West, 11 Vet. App. 345 (1998).  Therefore, this opinion is of no probative value, and cannot weigh against the Veteran's claim.  Third, the examiner offered the opinion that atrial fibrillation and coronary artery disease are separate conditions.  This is not relevant to the issue of service connection.  

Accordingly, the most probative evidence of record, Dr. CDC's opinion, weighs in favor of the Veteran's service-connection claim for coronary artery disease.  Thus, entitlement to service connection is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)

Increased Evaluation for Cardiac Arrhythmia

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks a compensable evaluation for his service-connected cardiac arrhythmia with atrial fibrillation prior to February 18, 2014 and in excess of 10 percent thereafter.  Historically, the RO originally awarded service connection in a July 1953 rating decision, and the Veteran has been in receipt of a noncompensable evaluation since September 1957.  The RO continued that noncompensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7011 in the January 2006 rating decision on appeal.  Currently, his service-connected cardiac arrhythmia with atrial fibrillation is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7010.  As discussed above, the RO granted a compensable evaluation under that Diagnostic Code in a July 2014 rating decision during the pendency of the appeal.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the maximum evaluation of 30 percent under Diagnostic Code 7010 evaluation should be in effect throughout the appellate period.

Under Diagnostic Code 7010, a 10 percent rating is assigned for permanent atrial fibrillation (one atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiography (ECG) or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.

Under Diagnostic Code 7011, a 10 percent rating is assigned for a workload of greater than seven METs but not greater than ten METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is assigned for a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; a workload of three METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also assigned for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or for indefinite period from date of hospital admission for ventricular aneurysmectomy, or with an automatic implantable Cardioverter-Defibrillator in place.  38 C.F.R. § 4.104, DC 7011.  

Effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101) has remained unchanged.  The Veteran in this case is not service-connected for hypertension, and these changes do not affect the outcome of this case.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.  

As discussed above, the May 2014 VA examiner explained that the Veteran's service-connected cardiac arrhythmia with atrial fibrillation should be corrected to a diagnosis of atrial fibrillation, and considered a separate condition from coronary artery disease.  The examiner supported that opinion with a rationale citing to the Veteran's medical history.  

The Veteran's service-connected cardiac arrhythmia is evaluated under Diagnostic Code 7011 prior to February 2014 and Diagnostic Code 7010 as atrial fibrillation following February 2014.  Yet, the Board must consider the assignment of an increased evaluation under other potentially applicable Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The May 2014 VA examination establishes that this diagnosis is a correction of the cardiac disability that the Veteran has endured since his 1953 separation from service.  Therefore, the evidence suggests that the Veteran's disability should correctly be evaluated under this Diagnostic Code throughout the appellate period.  

Moreover, as the Board has granted service connection for coronary artery disease, that disability will now be rated under 38 C.F.R. § 4.104, DC 7005.  The rating criteria under Diagnostic Code 7005 is extremely similar to the rating criteria of Diagnostic Code 7011, in that it is based on METS testing, cardiac symptoms such as dyspnea, fatigue, angina, dizziness, syncope, hypertrophy, dilation, and ejection fraction.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  Rating both atrial fibrillation and coronary artery disease based on METS testing and such symptoms would violate the rule against pyramiding.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board also finds that the evidence of record supports an award of the maximum schedular evaluation under Diagnostic Code 7010.  In this regard, at the June 2005 VA examination, the earliest VA examination, the examiner recorded the Veteran's description of one to two episodes per month of paroxysmal supraventricular tachycardia.  One to two episodes per month is well over the more than four episodes per year called for in Diagnostic Code 7010.  

There is also no evidence of record that the Veteran's cardiac symptoms have ever improved.  While his METS testing results and left ventricular ejection fraction will be used to evaluate his service-connected coronary artery disease, the Board refers to a left ventricular ejection fraction of 50 percent both prior to his coronary artery bypass graft in March 2005 (at the time of cardiac catheterization) and subsequent to that surgery (at the May 2014 VA examination).  This suggests that the Veteran's level of disability due to his service-connected cardiac disabilities has been constant, and supports an award of the maximum evaluation throughout the appellate period, without staging the evaluation.  

Accordingly, the Board assigns the maximum compensable evaluation under Diagnostic Code 7010 throughout the appellate period, and finds that any evaluation under Diagnostic Code 7011 would not be appropriate.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record).  

10 Percent Disability Rating for Multiple Noncompensable Evaluations

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The application of 38 C.F.R. § 3.324 is predicated solely on the existence of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any such service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

In light of the Board's award of the maximum evaluation of 30 percent under Diagnostic Code 7010 for the Veteran's service-connected cardiac arrhythmia with atrial fibrillation throughout the appellate period, the issue of entitlement to a 10 percent rating based upon multiple, non-compensable, service-connected disabilities is moot for the entire period on appeal.  See id.  As a compensable rating under 38 C.F.R. § 3.324 requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, non-compensable, service-connected disabilities must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
ORDER

Service connection for coronary artery disease, status March 2005 post myocardial infarction and coronary artery bypass graft, is granted.  

Throughout the appellate period, a 30 percent rating for service-connected cardiac arrhythmia with atrial fibrillation is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a 10 percent disability rating for multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.  


REMAND

With regard to TDIU, the Board notes that the Veteran reported that he was retired at the October 2005 VA examination, but in May 2005, he had reported to his physician's assistant at Southeastern Cardiovascular Associates that he was eager to get back to work.  Given the lack of clarity involving the Veteran's employment situation, and the lack of development to date, the Veteran should have the opportunity to submit the information relevant to his employment history to support the claim of entitlement to a TDIU.  Further, remand is required to provide the Veteran notice with regard to the evidentiary requirements for TDIU.  

Moreover, as discussed above, the Veteran is now service connected for coronary artery disease and the rating assigned by the AOJ will affect whether the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16.  Therefore, referral to the Director of Compensation and Pension Services may be required while on remand.

Finally, on remand, the AOJ should update the Veteran's VA treatment records and contact the Veteran regarding his authorization to update his private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should develop the Veteran's claim for TDIU, to include providing him with appropriate VCAA notice.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his service-connected cardiac disabilities, hearing disabilities, or right ankle.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should obtain any outstanding VA medical records, to include records from the Montgomery VAMC for treatment since December 2016.  

4.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


